In an action for a declaratory judgment by a tenant who holds *1061over under the provisions of the Commercial Rent Law (L. 1945, ch. 3, ns amd.) after the expiration of the lease term, the appellant asserts that a controversy exists as to the interpretation of a clause in the lease instrument which states the rights of the parties upon the taking of any portion of the property in condemnation. Order granting defendant’s motion to dismiss the complaint unanimously affirmed, with $10 costs and disbursements. There was no abuse of discretion in making the order. Present — Johnston, Acting P. J., Adel, Sneed and "Wenzel, JJ.; MaeCrate, J., not voting.